Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings on 6/25/2020 are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings (e.g. “Index Vector Register” in FIG. 13) does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state “where N>1” and “the N system memory addresses to identify N sets of data elements, each of the N sets of data elements to comprise a plurality of multi-bit data elements of the same size, wherein a number of the data elements in each N set is determined based on the opcode” but the amendment lacks support.  As previously noted, while the specification supports the memory address identifying N sets of data and notes an example with multiple values ([0143]) the specification never limits the N sets of elements to have a “plurality of data elements” as claimed nor does it limit N to exclude a singular set.  It is idiomatically correct to use the plural form of nouns when referring to a set but such use does not, in any way, limit the sets to a plurality of things.  There is no indication Applicant intended to limit the sets to have plural data elements and/or to limit the system to plural sets when filed.  While Applicant has support for plural N and plural elements the amendments appear to be a narrowing of limitations supported by the specification to explicitly preclude anticipation by single set/elements in an effort to avoid the cited prior art.  There is no explicit evidence that, at filing, Applicant had clear intention to limit the scope in the way now claimed. Additionally the specification doesn’t mention the number is determined based on the opcode, rather esize appears to be an operand.  The specification also fails to mention that the 
The issue is that while the specification presumably supports examples matching the claims it does not, as now claimed, preclude a broader set (e.g. N=1).  Written description issues may arise from attempts to narrow the claims to undescribed species, subgenera, or narrowed ranges later found to be particularly valuable or needed to avoid the prior art. See, e.g., In re Barker.  See MPEP 2163.05 noting the court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description." Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).
Claims 9, 17, and 25 contain similar amendment and are rejected for the same reasons.  Claims 2-8, 10-16, 18-24, and 26-28 inherit the same issues by being dependent on one of the prior claims and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14, 17-22, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson, US Pub No. 2004/0088518.
As to claim 1, Wilson teaches: A processor (FIG. 1) comprising: 
a decoder (FIG. 1, Decode 4) to decode an instruction including an opcode, source operands, and at least one destination operand (FIG. 3, FIG. 4 shows an load instruction with a opcode ldl2, source operands ra and rc and destination operand rb); 
a first source register to store N packed index values, where N > 1 (FIG. 4, [0031], and [0032] index register rc contains two [N=2] packed offsets w0 and w1); 
a second source register to store a base address (Fig. 4, [0032] base register ra contains a base value va); 
execution circuitry to execute the operations of the decoded instruction (FIG. 1, load store 6x 6y in combination with execution circuity 8x and 8y, see FIG. 4 as well), the execution circuitry comprising:
parallel address generation circuitry to combine the base address from the second source register with each of the N packed index values to generate N system memory addresses, the N system memory addresses to identify N sets of data elements, each of the N sets of data elements to comprise a plurality of multi-bit data elements of the same size, wherein a number of the data elements in each N set is determined based on the opcode (FIG. 4, [0034] adders 26 and 28 generate addr1 and addr2 in parallel “a single packed operation…can simultaneously update both offsets (and thus both addresses)…”, the system utilizes long words which contain multiple bits [data elements] and the bit is implicit in the instruction specification, [0031], specifically w0 and w1 are identified as “two 32-bit words”, [0032]);
data load circuitry to cause N sets of data elements to be retrieved from the N system memory addresses, the data load circuitry to store the N sets of data elements in N vector destination registers identified by the at least one destination operand (Fig. 4 load/store unit 6x has both register access circuit 20 and memory controller 30, [0034]).
As to claim 2, Wilson teaches: The processor of claim 1 wherein the first source register comprises a vector register to store N packed 16-bit, 32-bit, or 64-bit integer values, each of the integer values comprising an index value ([0032] two 32-bit words w0 and w1).
As to claim 3, Wilson teaches: The processor of claim 1 wherein N is 8, 16, or 32 and wherein each set of data elements comprises 8, 16, or 32 data elements (In the example shown in FIG. 4, N=2 (w0, w1) but as noted in [0039] the index register can provide a variety of indexes of differing numbers,  for example N=8 (b0, b1, b2, b3, b4, b5, b6, and b7)).
As to claim 4, Wilson teaches: The processor of claim 1 wherein the parallel address generation circuitry is to add the base address from the second source register with each of the N packed index values to generate the N system memory addresses (FIG. 4).
As to claim 5, Wilson teaches: The processor of claim 1 further comprising: a memory controller coupled to the system memory and the data load circuitry, the memory controller to perform the retrieval of the N sets of data elements from the N system memory addresses responsive to the data load circuitry (FIG. 4, register access circuit retrieves the information from the GP registers for the base/index).
As to claim 6, Wilson teaches: The processor of claim 1 wherein at least one destination operand identifies one vector register and the remaining N-1 registers are implicitly determined to be consecutive registers in the vector register file ([0034] destination rb and rb+1).
As to claims 9-14, these claims are the method claims corresponding to the system claims 1-6 and are rejected for the same reasons mutatis mutandis.
As to claims 17-22, these claims are the medium claims corresponding to the system claims 1-6 and are rejected for the same reasons mutatis mutandis.
As to claims 25-27, these claims contain similar limitations to the corresponding claims 1-3, seeming only to omit limitations relating to the destination operand, and are rejected for the same reasons mutatis mutandis.
As to claim 28, Wilson teaches: The processor of claim 1 wherein the data load circuitry is to cause N sets of SIMD-width consecutive data elements to be retrieved from each of the N system memory addresses (Examiner notes the language ‘is to cause’ is viewed as functional language.  FIG. 4, load/store unit 6 functions in connection with SIMD execution units 8 as per [0025] and thus the output are SIMD-width).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15, 16, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 1-6, 9-14, 17-22, and 25-28 above, and further in view of Jourdan et al, US Patent No. 7,404,065 (herein Jourdan).
As to claim 7, Wilson teaches: The processor of claim 1.  
Wilson does not specifically teach: a mask register to store a plurality of mask bits, wherein the data load circuitry comprises masking circuitry to determine whether to write a data element from each of the N sets of data elements to a data element location in one of the destination registers based on a mask bit associated with the data element.  As noted Wilson teaches the N-bit offset/index into a base but does not discuss the concept of masking in so far as the writing stage is concerned.  Examiner notes that the use of masks to control access to memory is very common.  For example, Jourdan teaches the use of a vector mask with multiple bits to control storing to particular data elements (Jourdan, FIG. 5) for efficient memory access/control.  Combining the mask control of Jourdan with the system of Wilson would allow an element by element control of whether the data was written based on each corresponding mask bit as disclosed.  One of ordinary skill in the art at the time the invention was filed would understand the benefit of a mask as a means to control memory access.  As Jourdan notes, memory operations can be time consuming and can therefore be inefficient but if less than all of the data elements need to be operated on then memory operations can be made more efficient by blocking or “masking” some of the operations (Jourdan, background).
Therefore, one of ordinary skill in the art would have been motivated to use a mask, like what is disclosed in Jourdan to control which data elements are written to in the system of Wilson.  One would have been motivated to improve the efficiency of memory operations.
As to claim 8, Wilson/Jourdan teaches: The processor of claim 7 wherein if the mask bit indicates that the data element is masked, then the data load circuitry to write a 0 value to the data element location or to not write any value to the data element location (Jourdan FIG. 5, step 530 and 540).
As to claims 15-16, these claims are the method claims corresponding to the system claims 7-8 and are rejected for the same reasons mutatis mutandis.
As to claims 23-24, these claims are the medium claims corresponding to the system claims 7-8 and are rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 6/25/2020 have been fully considered but they are not persuasive.  Applicant argues in substance:
The language "sets of SIMD-width consecutive data elements" clearly indicates that each set includes multiple data elements because a single data element cannot, by itself, be consecutive.
This argument is not persuasive.  The language is construed to indicate that data elements are consecutive if plural are present, not a requirement that there be multiple elements per set.  The spec even discusses this as “assuming that there are N indexes stored in the index vector register…” meaning that not all instances are multiple elements as now claimed.  Additionally the cited portions discuss elements at a different stage and are not, expressly, an indication of the data elements in the N sets.  Even assuming arguendo, that this requires plural elements, it doesn’t mean there are plural elements per set as multiple sets with singular elements would also have consecutive data elements in total.
In particular, paragraph [00134] provides exemplary instruction formats for the multi-load and multi-store instructions: vmultiload[type] [esize] [mask] output registers, baseaddress, indexvector, mask.  vmultistore[type] [esize] [mask] input registers, baseaddress, indexvector, mask Both of these instruction formats include an "[esize]" opcode which "specifies the type and size of the elements to load in the vector registers (e.g., single precision floats, double word integers, etc.)..."
This argument is not persuasive.  Esize is not identified as an opcode and appears to be an operand.  This is in contrast to vmultiload and vmultistore which appear to be the opcodes.
For example, Wilson does not at least describe "the N system memory addresses to identify N sets of data elements, each of the N sets of data elements to comprise a plurality of multi-bit data elements of a same size." In Wilson each of the memory addresses described in the new class of instructions identifies only a single multi-bit object rather than a set containing a plurality of multi-bit objects.
Examiner respectfully disagrees.  The set is w1 and w0 (plural), and the values are identified as being 32-bits (multi-bit) in [0032] and are the same size.  Applicant may be arguing based on a more narrow interpretation of the limitations.
 
Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183